Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT

                                    No. 04-15-00011-CV

                     IN THE INTEREST OF A.V. and A.V., Children

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2005-CI-17414
                         Honorable Gloria Saldaña, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ordered that appellee, Luis Valdivia, recover his costs of this appeal from
appellant, Maria Estrada.

       SIGNED October 28, 2015.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice